TABLE OF CONTENTS BY-LAWS OF SOLAR SYSTEMS LTD. ARTICLE ONE – OFFICES 1.1 Registered Office 1.2 Other Offices ARTICLE TWO – MEETINGS OF STOCKHOLDERS 2.1 Place 2.2 Annual Meetings 2.3 Special Meetings 2.4 Notices of Meetings 2.5 Purpose of meetings 2.6 Quorum 2.7 Voting 2.8 Share Voting 2.9 Proxy 2.10 Written Consent Lieu of Meeting ARTICLE THREE – DIRECTORS 3.1 Powers 3.2 Number of Directors 3.3 Vacancies ARTICLE FOUR – MEETINGS OF BOARD OF DIRECTORS 4.1 Place 4.2 First Meeting 4.3 Regular Meetings 4.4 Special Meetings 4.5 Notice 4.6 Waiver 4.7 Quorum 4.8 Adjournment ARTICLE FIVE – COMMITTEES OF DIRECTORS 5.1 Power to Designate 5.2 Regular Minutes 5.3 Written Consent i ARTICLE SIX – COMPENSATION OF DIRECTORS 6.1 Compensation ARTICLE SEVEN – NOTICES 7.1 Notice 7.2 Consent 7.3 Waiver of notice ARTICLE EIGHT – OFFICERS 8.1 Appointment of Officers 8.2 Time of Appointment 8.3 Additional Officers 8.4 Salaries 8.5 Vacancies 8.6 Chairman of the Board of Directors 8.7 Vice-Chairman 8.8 President 8.9 Vice-President 8.10 Secretary 8.11 Assistant Secretaries 8.12 Treasurer 8.13 Surety 8.14 Assistant Treasurer ARTICLE NINE – CERTIFICATES OF STOCK 9.1 Share Certificates 9.2 Transfer Agents 9.3 Lost of Stolen Certificates 9.4 Share Transfers 9.5 Voting Shareholder 9.6 Shareholders Records ARTICLE TEN – GENERAL PROVISIONS 10.1 Dividends 10.2 Reserves 10.3 Checks 10.4 Fiscal Year 10.5 Corporate Seal ARTICLE ELEVEN – INDEMNIFICATION ii ARTICLE TWELVE – AMENDMENTS 12.1 By Stockholder 12.2 By Board of Directors iii BY-LAWS OF SOLAR SYSTEMS LTD. A NEVADA CORPORATION (the "Corporation") ARTICLE 1 OFFICES Section 1.1Principal And Registered Office The registered office of the Corporation shall be located within the State of Nevada at a location as may be from time to time designated by the Board of Directors, with the initial registered office located at 318 North Carson Street, Suite 208, Carson City, Nevada, 89701. The principal office of the Corporation shall be at such other place within or without the State of Nevada as may be from time to time designated by the Board of Directors. Section 1.2Other Offices The Corporation may also have offices at such other places both within and without the State of Nevada as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE 2 MEETINGS OF STOCKHOLDERS Section 2.1Place All annual meetings of stockholders shall be held at the registered office of the Corporation or at such other place, within or without the State of Nevada, as the directors shall determine.Special meetings of the stockholders may be held at such time and place within or without the State of Nevada as shall be stated in the notice of the meeting, or in a duly executed waiver of notice thereof. Section 2.2Annual Meetings. Annual meetings of the stockholders shall be held at such time as may be set by the Board of Directors from time to time, at which the stockholders shall elect by vote a Board of Directors and transact such other business as may properly be brought before the meeting. Section 2.3Special
